Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1, 2, 4, 7, 8, 10, 15, 19, 23, 27, 32-37, 40-46, 48, and 53-57 are pending in the Claim Set filed 3/28/2022.
Applicant’s election of Group I: 1, 2, 4, 7, 8, 10, 15, 19, 23, 27, 32, 33 and 53-57 in the reply filed on 3/28/2022 is acknowledged. Requirement for Species election is withdrawn. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as election without traverse (MPEP §818.03(a)).
Claims 34-37 and 40-46 of Group II are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 3, 5, 6, 9, 11-14, 16-18, 20-22, 24-26, 28-31, 38, 39, 47 and 49-52 are canceled.
Herein, 1, 2, 4, 7, 8, 10, 15, 19, 23, 27, 32, 33 and 53-57 are for examination.









Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/28/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1, 2, 4, 7, 8, 10, 15, 19, 23, 27, 32 and 33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The terms "is minimized" in claim 1 is a relative term which renders the claims indefinite. The term "is minimized" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree a variation in dose-to-dose encompasses. Dependent claim 53 recites a standard where variation of 15% relative to a certain level is permitted; however, it is unclear how much variation can occur with the scope of the claims noted above. Since the dependent claims 2, 4, 7, 8, 10, 15, 19, 23, 27, 32 and 33 do not provide a standard for determining a level of minimization, these claims are rejected as indefinite for the same reason.

Claim 33 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 33 recites: about 0.08 wt% sucralose.
However, claim 33 in the last two words in the last sentence recites: optionally, sweetener.
Therefore, the words: ‘optionally, sweetener’, are unclear, because a sweetener: sucralose appears to be required previously in the claim. It is unclear if the claim requires a sweetener or not.

Claims 53-57 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 53 and 57 recite (in part): ‘any given local area’. However, the steps c and d of claims 53 and 57 require determining the wt¾ sweetener or normalized response for flavoring agent, respectively, in a sample of the composition from the top (step c) and from the bottom (step d) portion of the receptacle. 
Therefore, the phrase ‘any given local area’ is unclear, since ‘any given local area’ is not limited to only the top or the bottom portion of the sample. For instance, ‘any given local area’ would encompass determining the wt¾ sweetener or determining the normalized response for flavoring agent, in a sample of the composition from the middle of the sample, i.e., from any portion of the sample or alternative sites in oddly shaped “receptacles”. It is unclear if a composition falling within the scope of claims 53 and 57 must only pass the explicit test of steps (a)-(e) or if the composition must be able to pass the test from any given local area within a receptacle.
The remaining claims are rejected as depending from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. l12(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 4 recites the limitation: but not limited to; therefore, claim 4, that is dependent on claim 1, would have the identical scope as claim 1, even though claim 4 recites examples of flavoring agents, the scope of claim 4 is not limited to only these examples.
Claim 8 is rejected under 35 U.S.C. l12(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 8 recites the limitation: but not limited to; therefore, claim 8, that is dependent on claim 7, would have the identical scope as claim 7, even though claim 8 recites examples of sweeteners, the scope of claim 8 is not limited to only these examples.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at  
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 4, 7, 8, 10, 15, 19 and 32 are rejected under 35 U.S.C. 103(a) as being unpatentable over Barras et al (US 20040143005).
Regarding claims 1, 2, 4, 7 and 8,
Barras teaches a dry composition for colon cleansing (i.e., laxative) comprising polyethylene glycol (PEG) [0020], wherein the has molecular weight of PEG is 3350 g/mol [0041] (e.g., Macrogel 3350 (PEG); see Table 2). Barras teaches the compositions are preferably flavored and be relatively sweet but not excessively so. Barras teaches that flavorings comprise lemon, strawberry; grapefruit; pineapple; vanilla/lemon and lime, more preferred flavorings are lemon, kiwi, strawberry and grapefruit; and, the most preferred flavoring is lemon [0050]. Furthermore, Barras teaches that the dry composition comprises a sweetener, wherein preferred sweeteners are aspartame, acesulfame K (also known as acesulfame) and saccharine or combinations thereof [0051-0053] (See entire document). Furthermore, Barras teaches that the dry composition may be provided as a dry composition provided in a unit dosage form, such as a sachet. While the prior art teaches the use of unit dosage forms, the prior art is not explicitly limited to only dry unit dosage forms. For at least embodiments where a composition contains more than one dosage, a person having ordinary skill in the art would have been motivated to mix the flavoring agent and PEG such the flavoring agent would not be concentrated within the composition. It may be the case that without additional considerations (such as special preparation techniques) a flavoring agent might separate or concentrate upon storage; however, at least the initially prepared mixture would be embraced by the instant claims since variation would be minimized upon initial generation of the composition. Therefore, it would be obvious to one of ordinary skill in the art that the variation of the sweetener and/or flavoring agent would be substantially the same (i.e., minimized) from dose-to-dose of the composition. 
Regarding claims 10, 15, 19 and 32, as follows:
Regarding claim 10,
Barras teaches dry composition comprising polyethylene glycol in about 70-99 wt% [0020-0024], which overlaps with the claimed amounts of greater than 90 wt%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
Regarding claims 15 and 19,
Barras teaches that the flavoring agent: lime and lemon, are present in the composition at 0.7wt% ([0121, See Table 2). Barras teaches sweetener: Acesulfame K, in the composition at 0.28 wt% [0191, Table 26), which overlap with the claimed amounts. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.
Regarding claim 32,
Barras teaches that a dry composition may be provided in two or more component form, for example, a first unit dosage form comprises polyethylene, sweetening agent and a flavoring agent, whereas, a second unit dosage form may not comprise a sweetening agent and a flavoring agent [0077] (See entire document).
All the claimed elements herein are known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Thus, it would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Barras.

Conclusions
Claims 23 and 27 are deemed free of the cited prior art.
Claims 1, 2, 4, 7, 8, 10, 15, 19, 32, 33 and 53-57 are rejected.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626